IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED

ADRIAN JAMES,

             Appellant,

 v.                                                     Case No. 5D17-3557

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed February 16, 2018

3.850 Appeal from the Circuit Court
for Seminole County,
Melanie Chase, Judge.

Adrian James, Wewahitchka, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Nora Hutchinson Hall,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

      Adrian James appeals the summary denial of his motion for postconviction relief

filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial court’s

denial of relief as to all grounds except claim three. As to claim three, we remand for an

evidentiary hearing.

      AFFIRMED in part; REVERSED in part; and REMANDED.


COHEN, C.J., ORFINGER and LAMBERT, JJ., concur.